DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020 and 08/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Status of Claims
This action is in reply to the nonprovisional application filed on 02/28/2020.
Claim 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Objections
Claim 15 objected to because of the following informalities:  line 1 states, “wherein duplicative or the invalid…” when it should state either, --wherein duplicative or invalid…-- or –wherein a duplicative or a invalid…--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-11 and 20, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the data records" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5, line 3 recites the limitation “a data record.” It is unclear if this is the same data record mentioned in line 7 of claim 1.
Claim 11, line 2 recites the limitation “a data record.” It is unclear if this is the same data record mentioned in line 7 of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
	STEP 1: Does claim 1 fall within one of the statutory categories? Yes, the claim falls within one of the four statutory categories. MPEP 2106.03. The claim recites a method. Thus, the claim is directed to a process, which is one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1:
A method for navigation database interaction, the method comprising:
receiving, at a controller module, a set of navigation databases, each navigation database including a digital signature;
automatically determining, by the controller module, a validity of the digital signature;
in response to the determining the digital signature is valid, controlling, by the controller module, accessing the data records for the set of navigation databases; and
creating, by the controller module, aircraft loadable media for a flight management system based on the set of navigation databases.

	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. 
	The claim recites, “determining… a validity of the digital signature.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could look at the signature, stamp, or seal on a message or letter and determine that it came from someone with authority over the contents of the letter. This step is directed to a mental process.
	The limitations of, “accessing the data records” and “creating… media” based on those records are directed to a mental process. For example, a person could look up several flight times for a trip they are considering taking on an online database. That person could then write a message to a friend who is going on the trip with them that includes the flight times they found. So that person accessed online data in a database and then created a message, a piece of media, to send to their friend. The step recites a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
	With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claim recites the limitation of, “a controller module” that controls. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of data receiving, storing, and transmitting, see MPEP 2106.05(g).    
The claim recites, “receiving… a set of navigation databases.” This step is described at a high level of generality (i.e. as a general means of collecting/gathering data for use in the determining step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
	With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving was considered to be extra-solution activities in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification and background therein do not provide any indication that the controller module is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
For these reasons, there is no inventive concept in claim 1, and thus it is ineligible.
STEP 1: Does claim 12 fall within one of the statutory categories? Yes, the claim falls within one of the four statutory categories. MPEP 2106.03. The claim recites a method. Thus, the claim is directed to a process, which is one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed to an abstract idea.

Claim 12:
A method for navigation database interaction, the method comprising:
receiving, at a controller module, a set of navigation databases, each navigation database including a digital signature;
automatically determining, by the controller module, a validity of the digital signature before accessing data records of a corresponding database of the set of navigation databases;
in response to the digital signature having validity, controlling, by the controller module, an accessing the data records for the set of navigation databases;
creating, by the controller module, a reference database containing previously validated data records; and
determining one of a sameness or a differentness of data records between two navigation databases in the set of navigation databases and providing an indication of the sameness or the differentness.

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. 
The claim recites, “determining… a validity of the digital signature.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could look at the signature, stamp, or seal on a message or letter and determine that it came from someone with authority over the contents of the letter. This step is directed to a mental process.
	The limitations of, “accessing the data records” and “creating… a reference database” based on those records are directed to a mental process. For example, a person could browse the web or a travel database and create a list of destinations they are considering traveling to. That person accessed a database and they created a reference list to refer to; these tasks can be performed in the human mind, or by a human using a pen and paper (see MPEP 2106.04(a)(2) III.). The step recites a mental process.
The claim recites, “determining… a sameness or differentness.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could look at two documents from two different sources that discuss the same subject and determine if they have the same or similar findings or different findings. This step is directed to a mental process.
The claim recites, “providing an indication.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person after examining two documents could highlight the sections that are similar and underline the sections that are different; these tasks can be performed in the human mind, or by a human using a pen and paper (see MPEP 2106.04(a)(2) III.). This step is directed to a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claim recites the limitation of, “a controller module” that controls. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of data receiving, storing, and transmitting, see MPEP 2106.05(g).    
The claim recites, “receiving… a set of navigation databases.” This step is described at a high level of generality (i.e. as a general means of collecting/gathering data for use in the determining step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
Claim 12 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving was considered to be extra-solution activities in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification and background therein do not provide any indication that the controller module is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
For these reasons, there is no inventive concept in claim 12, and thus it is ineligible.
STEP 1: Does claim 14 fall within one of the statutory categories? Yes, the claim falls within one of the four statutory categories. MPEP 2106.03. The claim recites a system. Thus, the claim is directed to a machine or manufacture, which is one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed to an abstract idea.

Claim 14:
A system adapted to interact with a navigation database, to perform the steps of:
receiving a set of navigation databases, each navigation database including a digital signature;
automatically determining a validity of the digital signature before accessing data records of a corresponding database of the set of navigation databases;
based on the determining, controlling access of the data records for the set of navigation databases;
determining one of a sameness or a differentness of data records between two navigation databases in the set of navigation databases and providing an indication of the sameness or the differentness;
allowing access and revisions to the data records for the set of navigation databases; and
creating aircraft loadable media for a flight management system based on the set of navigation databases.

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes. 
The claim recites, “determining… a validity of the digital signature.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could look at the signature, stamp, or seal on a message or letter and determine that it came from someone with authority over the contents of the letter. This step is directed to a mental process.
	The limitations of, “accessing the data records” and “creating… a reference database” based on those records are directed to a mental process. For example, a person could browse the web or a travel database and create a list of destinations they are considering traveling to. That person accessed a database and they created a reference list to refer to; these tasks can be performed in the human mind, or by a human using a pen and paper (see MPEP 2106.04(a)(2) III.). The step recites a mental process.
The claim recites, “determining… a sameness or differentness.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could look at two documents from two different sources that discuss the same subject and determine if they have the same or similar findings or different findings. This step is directed to a mental process.
The claim recites, “allowing access and revisions to the data records.” This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could examine a document they have received and make corrections or changes to the contents of the document; this task can be performed in the human mind, or by a human using a pen and paper (see MPEP 2106.04(a)(2) III.). This step is directed to a mental process.
The claim recites, “providing an indication.”  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person after examining two documents could highlight the sections that are similar and underline the sections that are different; these tasks can be performed in the human mind, or by a human using a pen and paper (see MPEP 2106.04(a)(2) III.). This step is directed to a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claim recites the limitation of the system, “controlling.” This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of data receiving, storing, and transmitting, see MPEP 2106.05(g).    
The claim recites, “receiving… a set of navigation databases.” This step is described at a high level of generality (i.e. as a general means of collecting/gathering data for use in the determining step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
Claim 12 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving was considered to be extra-solution activities in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification and background therein do not provide any indication that the system is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
For these reasons, there is no inventive concept in claim 12, and thus it is ineligible.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker (US 20160328978 A1) in view of Chen (US 20180295110 A1). 
Regarding claim 1, Ramaker teaches,
A method for navigation database interaction, the method comprising:
receiving, at a controller module, a set of navigation databases (As illustrated, the computer 22 can communicate with a remote server 30, which can be located anywhere, such as at a designated ground station 32 via the communication link 24… The remote server 30 can include a computer searchable database of information 34 accessible by a processor 36… It is contemplated that the computer searchable database of information 34 can incorporate a number of databases or that the database can actually be a number of separate databases [0016]… During operation of the aircraft 10, the computer 22 can request and receive information from the remote server 30. [0017]), each navigation database including encryption (The above-described embodiments could also be used for dynamically updating additional information such as airline or company-specific data. By way of non-limiting example, such company-specific data can include commonly used flight plans or routes. Such information could also be stored in the database component 140 or supplemental database component 144. It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update. [0022] Examiner interprets end-to-end encryption as a type of digital signature);
automatically determining, by the controller module, a validity of database (For example, the system may include a security module configured to check authenticity of the flight procedure data in the data update. The term “authenticity” as used herein refers to the genuineness of the communication. By way of non-limiting examples, checking for authenticity may include checking the flight procedure data to avoid malicious content or to prevent spoofing and denial of service attacks. [0022]);
in response to the determining the authenticity, controlling, by the controller module, accessing the data records for the set of navigation databases (Such information could also be stored in the database component 140 or supplemental database component 144. It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update. For example, the system may include a security module configured to check authenticity of the flight procedure data in the data update. [0022] Examiner notes that Ramaker refers to the security analysis as being applied to the above embodiments where the information had been stored in a database. Examiner interprets the security check occurred before the storage/ accessing of the information); and
creating, by the controller module, aircraft loadable media for a flight management system based on the set of navigation databases (At least some of the following embodiments provide for aircraft updating systems and methods for uploading Navigation Database (NDB) information to the aircraft so that the NDB is dynamic rather than static [0011]… At 204, the method 200 includes requesting a data update related to a route to be flown by the aircraft 10. The route to be flown can include a route defined before flight of the aircraft or defined during flight of the aircraft. Such a request can be made by the update module 42, 142 of the updating system 38, 138. More specifically, the update module 42, 142, via the wireless communication link 24, 124, can request such a data update from the remote server 30 [0029]… The information received at 206 can then be utilized in generating a route to be flown at 208. More specifically, the flight procedure data in the data update can be utilized by the FMS in how the aircraft 10 is flown along the route. [0033]).
Ramaker does not teach on the digital signature. However, Chen teaches on a flight data exchanging method, comprising,
…a validity of the digital signature (After the aerial vehicle 100 receives a transmission status returned by the storage terminal 200, the first processor 130 may authenticate the digital signature in the transmission status using the storage public key, and mark the corresponding flight data based on the transmission status. [0038])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the digital signature validation taught by Chen. One of ordinary skill in the art would have been motivated to make this modification in order to assure that flight data exchange is secure and no unauthorized parties can access or tamper the flight data (see [0003] of Chen).
Regarding claim 12, Ramaker teaches,
A method for navigation database interaction, the method comprising:
receiving, at a controller module, a set of navigation databases, (As illustrated, the computer 22 can communicate with a remote server 30, which can be located anywhere, such as at a designated ground station 32 via the communication link 24… The remote server 30 can include a computer searchable database of information 34 accessible by a processor 36… It is contemplated that the computer searchable database of information 34 can incorporate a number of databases or that the database can actually be a number of separate databases [0016]… During operation of the aircraft 10, the computer 22 can request and receive information from the remote server 30. [0017]), each navigation database including encryption (The above-described embodiments could also be used for dynamically updating additional information such as airline or company-specific data. By way of non-limiting example, such company-specific data can include commonly used flight plans or routes. Such information could also be stored in the database component 140 or supplemental database component 144. It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update. [0022]);
automatically determining, by the controller module, a validity of the database before accessing data records of a corresponding database of the set of navigation databases (Such information could also be stored in the database component 140 or supplemental database component 144. It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update. For example, the system may include a security module configured to check authenticity of the flight procedure data in the data update. [0022] Examiner notes that Ramaker refers to the security analysis as being applied to the above embodiments where the information had been stored in a database. Examiner interprets the security check occurred before the storage/ accessing of the information);
in response to the database having validity, controlling, by the controller module, an accessing the data records for the set of navigation databases (Such information could also be stored in the database component 140 or supplemental database component 144. It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update. For example, the system may include a security module configured to check authenticity of the flight procedure data in the data update. [0022] Examiner notes that Ramaker refers to the security analysis as being applied to the above embodiments where the information had been stored in a database. Examiner interprets the act of storing the information as accessing the data records);
Ramaker does not teach on the digital signature. However, Chen teaches on a flight data exchanging method, comprising,
…a validity of the digital signature (After the aerial vehicle 100 receives a transmission status returned by the storage terminal 200, the first processor 130 may authenticate the digital signature in the transmission status using the storage public key, and mark the corresponding flight data based on the transmission status. [0038])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the digital signature validation taught by Chen. One of ordinary skill in the art would have been motivated to make this modification in order to assure that flight data exchange is secure and no unauthorized parties can access or tamper the flight data (see [0003] of Chen).
Ramaker does not teach creating, by the controller module, a reference database containing previously validated data records; and determining one of a sameness or a differentness of data records between two navigation databases in the set of navigation databases and providing an indication of the sameness or the differentness. However, Ahire teaches on supervised machine learning of data de-duplication, comprising,
creating, by the controller module, a reference database containing previously validated data records (The method also includes recording in memory the indication whether the at least two trade lines are duplicates and when the at least two trade lines are duplicates [Col. 5 Ln. 7-10] Ahire); and
determining one of a sameness or a differentness of data records between two navigation databases in the set of navigation databases and providing an indication of the sameness or the differentness (The method includes receiving through a communications interface a set of industry reports from multiple industry sources, and comparing with circuitry one or more attributes of at least two trade lines to identify whether the at least two trade lines in the set of industry reports are duplicates. The method also includes characterizing with the circuitry as a binary indication whether the comparing indicates the one or more attributes of the at least two trade lines are a match and storing the binary indication in the memory. The method also includes displaying on a display a representation of the binary indication and receiving via a graphical user interface (GUI) a user-identified indication whether the at least two trade lines are duplicates. [Col. 4 Ln. 68- Col. 5 Ln. 4] Ahire).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing a memory to record validated duplicates and duplicate determination taught by Ahire. One of ordinary skill in the art would have been motivated to make this modification in order to train a machine learning algorithm more accurately identify problems, predict new unfamiliar outcomes, and be resistant to unusual variations (see [Col. 7 Ln. 42-45] of Ahire), so that a human analyst can more easily compare data discrepancies.
Regarding claim 14, Ramaker teaches,
A system adapted to interact with a navigation database, to perform the steps of:
receiving a set of navigation databases, (As illustrated, the computer 22 can communicate with a remote server 30, which can be located anywhere, such as at a designated ground station 32 via the communication link 24… The remote server 30 can include a computer searchable database of information 34 accessible by a processor 36… It is contemplated that the computer searchable database of information 34 can incorporate a number of databases or that the database can actually be a number of separate databases [0016]… During operation of the aircraft 10, the computer 22 can request and receive information from the remote server 30. [0017]), each navigation database including encryption (The above-described embodiments could also be used for dynamically updating additional information such as airline or company-specific data. By way of non-limiting example, such company-specific data can include commonly used flight plans or routes. Such information could also be stored in the database component 140 or supplemental database component 144. It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update. [0022]);
automatically determining an authenticity of a database before accessing data records of a corresponding database of the set of navigation databases (Such information could also be stored in the database component 140 or supplemental database component 144. It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update. For example, the system may include a security module configured to check authenticity of the flight procedure data in the data update. [0022] Examiner notes that Ramaker refers to the security analysis as being applied to the above embodiments where the information had been stored in a database. Examiner interprets the act of storing the information as accessing the data records);
based on the determining, controlling access of the data records for the set of navigation databases (Such information could also be stored in the database component 140 or supplemental database component 144. It will be understood that the above-described embodiments can include sufficient security including, but not limited to, end-to-end encryption so as to avoid malicious content in the received data update. For example, the system may include a security module configured to check authenticity of the flight procedure data in the data update. [0022] Examiner notes that Ramaker refers to the security analysis as being applied to the above embodiments where the information had been stored in a database. Examiner interprets the act of storing the information as accessing the data records);
creating aircraft loadable media for a flight management system based on the set of navigation databases (At least some of the following embodiments provide for aircraft updating systems and methods for uploading Navigation Database (NDB) information to the aircraft so that the NDB is dynamic rather than static [0011]… At 204, the method 200 includes requesting a data update related to a route to be flown by the aircraft 10. The route to be flown can include a route defined before flight of the aircraft or defined during flight of the aircraft. Such a request can be made by the update module 42, 142 of the updating system 38, 138. More specifically, the update module 42, 142, via the wireless communication link 24, 124, can request such a data update from the remote server 30 [0029]… The information received at 206 can then be utilized in generating a route to be flown at 208. More specifically, the flight procedure data in the data update can be utilized by the FMS in how the aircraft 10 is flown along the route. [0033]).
Ramaker does not teach on the digital signature. However, Chen teaches on a flight data exchanging method, comprising,
…a validity of the digital signature (After the aerial vehicle 100 receives a transmission status returned by the storage terminal 200, the first processor 130 may authenticate the digital signature in the transmission status using the storage public key, and mark the corresponding flight data based on the transmission status. [0038])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the digital signature validation taught by Chen. One of ordinary skill in the art would have been motivated to make this modification in order to assure that flight data exchange is secure and no unauthorized parties can access or tamper the flight data (see [0003] of Chen).
Ramaker does not teach determining one of a sameness or a differentness of data records between two navigation databases in the set of navigation databases and providing an indication of the sameness or the differentness; and allowing access and revisions to the data records for the set of navigation databases. However, Ahire (US 9697248 B1) teaches on supervised machine learning of data de-duplication, comprising,
determining one of a sameness or a differentness of data records between two navigation databases in the set of navigation databases and providing an indication of the sameness or the differentness (The method includes receiving through a communications interface a set of industry reports from multiple industry sources, and comparing with circuitry one or more attributes of at least two trade lines to identify whether the at least two trade lines in the set of industry reports are duplicates. The method also includes characterizing with the circuitry as a binary indication whether the comparing indicates the one or more attributes of the at least two trade lines are a match and storing the binary indication in the memory. The method also includes displaying on a display a representation of the binary indication and receiving via a graphical user interface (GUI) a user-identified indication whether the at least two trade lines are duplicates. [Col. 4 Ln. 68- Col. 5 Ln. 4] Ahire);
allowing access and revisions to the data records for the set of navigation databases (Merging of data can occur in two stages, wherein one stage is within an organization and another stage is across different organizations. In addition, each stage attempts to identify duplicate entries of data, blend the data, and eliminate duplicate entries of data. [Col. 6 Ln. 38-42] Examiner interprets eliminating duplicate data as revising the data records); and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the detection and elimination of duplicate data taught by Ahire. One of ordinary skill in the art would have been motivated to make this modification in order to the data that a human analyst needs to examine and show only the positive match values (see [Col. 4 Ln. 47-53] of Ahire).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker (US 20160328978 A1) in view of Chen (US 20180295110 A1) in further view of Schuil (US 20150261865 A1).
Regarding claim 2, Ramaker teaches the method as claimed and detailed above with respect to claim 1.
Ramaker does not teach on automatically identifying duplicative or invalid instances of information in independent fields, interrelated fields, interrelated records, or support data from the set of navigation databases. However, Schuil teaches on a system for identification of near duplicate content, comprising, 
automatically identifying duplicative or invalid instances of information in independent fields, interrelated fields, interrelated records, or support data from the set of navigation databases (a computer-implemented system and method for identification of near duplicate user-generated content in a networked system. In various embodiments, near duplicate user-generated content can include classified listings, product/service listings, forum content, blog comments, product reviews, surveys, and the like. The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the identification of near duplicate content taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), for instance, a flight data.
Regarding claim 3, Ramaker teaches the method as claimed and detailed above with respect to claim 2.
Ramaker does not teach wherein the duplicative or the invalid instances of information are determined by the controller module recursively comparing the independent fields, interrelated fields, interrelated records, and support data. However, Schuil (US 20150261865 A1) teaches on a system for identification of near duplicate content, comprising, 
wherein the duplicative or the invalid instances of information are determined by the controller module recursively comparing the independent fields, interrelated fields, interrelated records, and support data (a computer-implemented system and method for identification of near duplicate user-generated content in a networked system. In various embodiments, near duplicate user-generated content can include classified listings, product/service listings, forum content, blog comments, product reviews, surveys, and the like. The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing [0019]… In a particular embodiment, a continuous or periodically executed indexing process can scan the listings in the item database for new/updated listings. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the periodic identification of near duplicate content taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), for instance, a flight data.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker (US 20160328978 A1) in view of Chen (US 20180295110 A1) in further view of Pirtle (US 20100114838 A1).
Regarding claim 4, Ramaker teaches,
The method of claim 1 
information for a flight management system of an aircraft (information for a flight management system of an aircraft [0004])
Ramaker does not teach wherein the set of navigation databases includes multiple disparate navigation databases comprising at least two cycles of information for a flight management system of an aircraft. However, Pirtle teaches on a product reliability tracking and notification system, comprising,
wherein the set of navigation databases includes multiple disparate navigation databases comprising at least two cycles of information for a system (The processor is in operable communication with the product removal database, the where-used database, and the aircraft flight-hours database, and is configured to periodically access, at a user-selected periodicity, removal data stored in the product removal database, periodically access, at the user-selected periodicity, product where-used data stored in the where-used database, periodically access, at the user-selected periodicity, time-in-service data stored in the aircraft flight-hours database [0006]… The product removal databases 106 preferably have various removal data stored therein that are associated with a plurality of products… the product removal databases 106 are configured to include a plurality of data fields associated with each product, which may include customer-supplied data fields. Some non-limiting examples of such data fields include a part number field, a part description field, a part serial number field, a repair facility name field, a component owner/operator name field, a removal type description field… [0022] Examiner interprets cycle as a collection of data that is updated periodically as is described in [0051] pf applicant’s specification, with the data being similar to data described in Fig. 6a-6b of applicant’s drawings. Examiner interprets the data on a plurality of products as data in regards to multiple cycles because each product has a collection of different data fields and new products or cycles are added to the database regularly).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the multiple databases and products taught by Pirtle. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate future data failures by anticipating and correcting failures through data comparison and prediction of future failures (see [0002]-[0003] of Pirtle).
Regarding claim 5, Ramaker teaches,
The method of claim 1
information for a flight management system of an aircraft (information for a flight management system of an aircraft [0004])
Ramaker does not teach wherein the set of navigation databases includes multiple disparate navigation databases comprising at least two cycles of information for a flight management system of an aircraft and further comprising comparing a data record between the at least two cycles of information. However, Pirtle teaches on a product reliability tracking and notification system, comprising,
wherein the set of navigation databases includes multiple disparate navigation databases comprising at least two cycles of information for a system and further comprising comparing a data record between the at least two cycles of information (The processor is in operable communication with the product removal database, the where-used database, and the aircraft flight-hours database, and is configured to periodically access, at a user-selected periodicity, removal data stored in the product removal database, periodically access, at the user-selected periodicity, product where-used data stored in the where-used database, periodically access, at the user-selected periodicity, time-in-service data stored in the aircraft flight-hours database, execute one or more user-selected algorithms, using at least a portion of the periodically accessed removal data and the periodically accessed time-in-flight data, to determine a reliability-related criterion for the product line, compare the determined reliability-related parameter to a user-selected criterion [0006]… The product removal databases 106 preferably have various removal data stored therein that are associated with a plurality of products… the product removal databases 106 are configured to include a plurality of data fields associated with each product, which may include customer-supplied data fields. Some non-limiting examples of such data fields include a part number field, a part description field, a part serial number field, a repair facility name field, a component owner/operator name field, a removal type description field… [0022] Examiner interprets cycle as a collection of data that is updated periodically as is described in [0051] pf applicant’s specification, with the data being similar to data described in Fig. 6a-6b of applicant’s drawings. Examiner interprets the data on a plurality of products as data in regards to multiple cycles because each product has a collection of different data fields and new products or cycles are added to the database regularly. Examiner further interprets the comparison of reliability-related parameters of each database as comparing the data records of cycles/ products).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the multiple databases and products taught by Pirtle. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate future data failures by anticipating and correcting failures through data comparison and prediction of future failures (see [0002]-[0003] of Pirtle).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker (US 20160328978 A1) in view of Chen (US 20180295110 A1) in further view of Pirtle (US 20100114838 A1) in further view of Schuil (US 20150261865 A1).
Regarding claim 6, Ramaker teaches the method as claimed and detailed above with respect to claim 5.
Ramaker does not teach determining one of a sameness or a differentness of data records and providing an indication of the sameness or the differentness. However, Schuil teaches on a system for identification of near duplicate content, comprising,
determining one of a sameness or a differentness of data records and providing an indication of the sameness or the differentness (The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the content similarity determination taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), and identify the sources of repeated or duplicate data (see [0019] of Schuil).
Regarding claim 7, Ramaker teaches the method as claimed and detailed above with respect to claim 6.
Ramaker does not teach wherein the determining the sameness or a differentness includes determining an overall change statistic between a first database and a second database However, Schuil teaches on a system for identification of near duplicate content, comprising,
wherein the determining the sameness or a differentness includes determining an overall change statistic between a first database and a second database (The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing. [0019] Examiner interprets the measured degree as an indication of similarity).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the content similarity determination degree taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), and identify the sources of repeated or duplicate data (see [0019] of Schuil).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaker (US 20160328978 A1) in view of Chen (US 20180295110 A1) in further view of Pirtle (US 20100114838 A1) in further view of Schuil (US 20150261865 A1) in further view of Ahire (US 9697248 B1).
Regarding claim 8, Ramaker teaches the method as claimed and detailed above with respect to claim 6.
Ramaker does not teach wherein the indication includes a display of a side- by-side comparison with differences highlighted. However, Ahire teaches on supervised machine learning of data de-duplication, comprising, 
wherein the indication includes a display of a side- by-side comparison with differences highlighted (The method includes receiving through a communications interface a set of industry reports from multiple industry sources, and comparing with circuitry one or more attributes of at least two trade lines to identify whether the at least two trade lines in the set of industry reports are duplicates. The method also includes characterizing with the circuitry as a binary indication whether the comparing indicates the one or more attributes of the at least two trade lines are a match and storing the binary indication in the memory. The method also includes displaying on a display a representation of the binary indication and receiving via a graphical user interface (GUI) a user-identified indication whether the at least two trade lines are duplicates. [Col. 4 Ln. 57- Col. 5 Ln. 4]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing user display of duplicate data taught by Ahire. One of ordinary skill in the art would have been motivated to make this modification in order to limit the data that a human analyst needs to examine and show only the positive match values (see [Col. 4 Ln. 47-53] of Ahire).
Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker (US 20160328978 A1) in view of Chen (US 20180295110 A1) in further view of Ahire (US 9697248 B1).
Regarding claim 9, Ramaker teaches the method as claimed and detailed above with respect to claim 1.
Ramaker does not teach creating, by the controller module, a reference database containing previously validated data records. However, Ahire teaches on supervised machine learning of data de-duplication, comprising,
creating, by the controller module, a reference database containing previously validated data records (The method also includes recording in memory the indication whether the at least two trade lines are duplicates and when the at least two trade lines are duplicates [Col. 5 Ln. 7-10]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing a memory to record validated duplicates taught by Ahire. One of ordinary skill in the art would have been motivated to make this modification in order to train a machine learning algorithm more accurately identify problems, predict new unfamiliar outcomes, and be resistant to unusual variations (see [Col. 7 Ln. 42-45] of Ahire), so that a human analyst can more easily compare data discrepancies.
Regarding claim 10, Ramaker teaches the method as claimed and detailed above with respect to claim 9.
Ramaker does not teach determining one of a sameness or a differentness of a data record between the reference database and the received set of navigation databases. However, Ahire teaches on supervised machine learning of data de-duplication, comprising,
determining one of a sameness or a differentness of a data record between the reference database and the received set of navigation databases (To summarize the steps of FIG. 2, a supervised machine learning classifier is trained to fit a model based on training data. The training data is generated from human interpretation of whether or not two trade lines are identical. The training data is gathered based on a comparison of all trade lines within a credit report of a Cartesian product based selection. [Col. 9 Ln. 7-14] Examiner clarifies that the supervised machine learning model discussed in Ahire has the model uses past decisions that were recorded to better determine if something is a duplicate in future decisions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing a record of pervious decisions to train a machine learning model to make future decisions taught by Ahire. One of ordinary skill in the art would have been motivated to make this modification in order to train a machine learning algorithm more accurately identify problems, predict new unfamiliar outcomes, and be resistant to unusual variations (see [Col. 7 Ln. 42-45] of Ahire), so that a human analyst can more easily compare data discrepancies.
Regarding claim 20, Ramaker teaches the method as claimed and detailed above with respect to claim 14.
Ramaker does not teach on creating a reference database containing previously validated data records and determining one of a sameness or a differentness of a data record between the reference database and the received set of navigation databases. However, Ahire (US 9697248 B1) teaches on supervised machine learning of data de-duplication, comprising,
creating a reference database containing previously validated data records and determining one of a sameness or a differentness of a data record between the reference database and the received set of navigation databases (The method also includes recording in memory the indication whether the at least two trade lines are duplicates and when the at least two trade lines are duplicates [Col. 5 Ln. 7-10]… To summarize the steps of FIG. 2, a supervised machine learning classifier is trained to fit a model based on training data. The training data is generated from human interpretation of whether or not two trade lines are identical. The training data is gathered based on a comparison of all trade lines within a credit report of a Cartesian product based selection. [Col. 9 Ln. 7-14] Examiner clarifies that the supervised machine learning model discussed in Ahire has the model uses past decisions that were recorded to better determine if something is a duplicate in future decisions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing a record of pervious decisions to train a machine learning model to make future decisions taught by Ahire. One of ordinary skill in the art would have been motivated to make this modification in order to train a machine learning algorithm more accurately identify problems, predict new unfamiliar outcomes, and be resistant to unusual variations (see [Col. 7 Ln. 42-45] of Ahire), so that a human analyst can more easily compare data discrepancies.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaker (US 20160328978 A1) in view of Ahire (US 9697248 B1) in further view of Pirtle (US 20100114838 A1).
Regarding claim 11, Ramaker teaches on the method as claimed and detailed above with respect to claim 9.
Ramaker does not teach wherein the reference database further comprises history information for a data record including at least user-provided comments and date stamp for entry updates. However, Pirtle teaches on a product reliability tracking and notification system, comprising,
wherein the reference database further comprises history information for a data record including at least user-provided comments and date stamp for entry updates (Preferably, the product removal databases 106 are configured to include a plurality of data fields associated with each product, which may include customer-supplied data fields. Some non-limiting examples of such data fields include a part number field, a part description field, a part serial number field, a repair facility name field, a component owner/operator name field, a removal type description field, an evaluation result description field, a return type description field, a reason for removal field, time since new, installation dates, and an analyst comments field, just to name a few. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the installation dates and analyst comments taught by Pirtle. One of ordinary skill in the art would have been motivated to make this modification in order to keep a historical record on where products have been, what those who’ve handled it have noticed, and a timeline of where it has been. Such data can be used to create a reliable tracking system and reduce the time devoted to understanding system errors (see [0004] of Pirtle).
Claims 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaker (US 20160328978 A1) in view of Chen (US 20180295110 A1) in further view of Ahire (US 9697248 B1) in further view of Schuil (US 20150261865 A1).
Regarding claim 13, Ramaker teaches,
The method of claim 12 
information for a flight management system of an aircraft (information for a flight management system of an aircraft [0004])
Ramaker does note teach wherein the two navigation databases in the set of navigation databases comprises two cycles of information for a system and wherein duplicative or invalid instances of information are found over multiple disparate navigation databases. However, Schuil teaches on a system for identification of near duplicate content, comprising,
wherein the two navigation databases in the set of navigation databases comprises two cycles of information for a system and wherein duplicative or invalid instances of information are found over multiple disparate navigation databases (a computer-implemented system and method for identification of near duplicate user-generated content in a networked system. In various embodiments, near duplicate user-generated content can include classified listings, product/service listings, forum content, blog comments, product reviews, surveys, and the like. The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing [0019]… In a particular embodiment, a continuous or periodically executed indexing process can scan the listings in the item database for new/updated listings. [0022] Examiner interprets database as a collection of information, which a product listing, forum content, blog comment, etc. qualifies as. Examiner further interprets cycles including data that is collected at a particular time; examiner interprets the comparison of existing listings and a newly submitted listing as comparison of two cycles of data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the periodic identification of near duplicate content taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), for instance, flight data.
Regarding claim 15, Ramaker teaches the method as claimed and detailed above with respect to claim 14.
Ramaker does not teach wherein duplicative or the invalid instances of information is recursively identified in independent fields, interrelated fields, interrelated records, or support data of the two navigational databases. However, Schuil teaches on a system for identification of near duplicate content, comprising,
wherein duplicative or the invalid instances of information is recursively identified in independent fields, interrelated fields, interrelated records, or support data of the two navigational databases (a computer-implemented system and method for identification of near duplicate user-generated content in a networked system. In various embodiments, near duplicate user-generated content can include classified listings, product/service listings, forum content, blog comments, product reviews, surveys, and the like. The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the identification of near duplicate content taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), for instance, a flight data.
Regarding claim 16, Ramaker teaches the method as claimed and detailed above with respect to claim 15.
Ramaker does not teach wherein the two navigation databases in the set of navigation databases comprises two cycles of information for a flight management system of an aircraft and wherein the duplicative or the invalid instances of information are found over the two navigation databases. However, Schuil teaches on a system for identification of near duplicate content, comprising, 
wherein the two navigation databases in the set of navigation databases comprises two cycles of information for a flight management system of an aircraft and wherein the duplicative or the invalid instances of information are found over the two navigation databases (a computer-implemented system and method for identification of near duplicate user-generated content in a networked system. In various embodiments, near duplicate user-generated content can include classified listings, product/service listings, forum content, blog comments, product reviews, surveys, and the like. The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing [0019]… In a particular embodiment, a continuous or periodically executed indexing process can scan the listings in the item database for new/updated listings. [0022] Examiner interprets database as a collection of information, which a product listing, forum content, blog comment, etc. qualifies as. Examiner further interprets cycles including data that is collected at a particular time; examiner interprets the comparison of existing listings and a newly submitted listing as comparison of two cycles of data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the periodic identification of near duplicate content taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), for instance, flight data.
Regarding claim 17, Ramaker teaches the method as claimed and detailed above with respect to claim 14.
Ramaker does not teach wherein the set of navigation databases includes multiple disparate navigation databases comprising at least two cycles of information for a flight management system of an aircraft and further comprising comparing a data record between the at least two cycles. However, Schuil teaches on a system for identification of near duplicate content, comprising,
wherein the set of navigation databases includes multiple disparate navigation databases comprising at least two cycles of information for a flight management system of an aircraft and further comprising comparing a data record between the at least two cycles (a computer-implemented system and method for identification of near duplicate user-generated content in a networked system. In various embodiments, near duplicate user-generated content can include classified listings, product/service listings, forum content, blog comments, product reviews, surveys, and the like. The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing [0019]… In a particular embodiment, a continuous or periodically executed indexing process can scan the listings in the item database for new/updated listings. For each listing, an indexer can parse the listing's title, description, and seller information. In a particular embodiment, the indexer can create a set of potentially overlapping portions from the information parsed from the listing. [0022] Examiner interprets database as a collection of information, which “a product listing, forum content, blog comment,” etc. qualifies as. Examiner further interprets cycles including data that is collected at a particular time; examiner interprets the comparison of “existing listings and a newly submitted listing” as comparison of two cycles of data. Examiner further interprets “the listing’s title, description, and seller information” as data records that are compared to find overlapping/ duplicate data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the periodic identification of near duplicate content taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), for instance, flight data.
Regarding claim 18, Ramaker teaches the method as claimed and detailed above with respect to claim 17.
Ramaker does not teach determining one of a sameness or a differentness of data records and providing an indication of the sameness or the differentness. However, Schuil teaches on a system for identification of near duplicate content, comprising,
determining one of a sameness or a differentness of data records and providing an indication of the sameness or the differentness (The example system includes components and processes to automatically identify near duplicate user-generated content based on a measured degree of similarity between existing listings and a newly submitted listing. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing the content similarity determination taught by Schuil. One of ordinary skill in the art would have been motivated to make this modification in order to make it easier for a user to quickly retrieve the stored information that has been tailored to the users are of concern (see [0010] of Schuil), and identify the sources of repeated or duplicate data (see [0019] of Schuil).
Regarding claim 19, Ramaker teaches the method as claimed and detailed above with respect to claim 17.
Ramaker does not teach wherein the determining the sameness or a differentness includes determining an overall change statistic between a first database and a second database or wherein the indication includes a display of a side-by-side comparison with differences highlighted. However, Ahire teaches on supervised machine learning of data de-duplication, comprising, 
wherein the determining the sameness or a differentness includes determining an overall change statistic between a first database and a second database or wherein the indication includes a display of a side-by-side comparison with differences highlighted (The method includes receiving through a communications interface a set of industry reports from multiple industry sources, and comparing with circuitry one or more attributes of at least two trade lines to identify whether the at least two trade lines in the set of industry reports are duplicates. The method also includes characterizing with the circuitry as a binary indication whether the comparing indicates the one or more attributes of the at least two trade lines are a match and storing the binary indication in the memory. The method also includes displaying on a display a representation of the binary indication and receiving via a graphical user interface (GUI) a user-identified indication whether the at least two trade lines are duplicates [Col. 4 Ln. 57- Col. 5 Ln. 4]… The method also includes recording in memory the indication whether the at least two trade lines are duplicates and when the at least two trade lines are duplicates [Col. 5 Ln. 7-10]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Ramaker by implementing user display of duplicate data and overall similarity indication taught by Ahire. One of ordinary skill in the art would have been motivated to make this modification in order to limit the data that a human analyst needs to examine and show only the positive match values of duplicate data (see [Col. 4 Ln. 47-53] of Ahire).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lisuk (US 10503574 B1) teaches on systems and methods are validating data in a data set. A data set including data to validate and a validator to use in validating the data is selected based on user input generated based on interactions of a user with a graphical user interface.
Poola (US 20210248024 A1) teaches on artificial Intelligence/Machine Learning-based performance monitoring of database applications to identify performance issues/bottlenecks that may lead to application failure. In response to identifying the performance issues, AI/ML-based analysis of the database is performed to determine the root cause of the performance issues and resolutions for addressing/overcoming the probable causes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. HEINS/Examiner, Art Unit 3666        
                                                                                                                                                                                                /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666